Non-Compliant Amendments
Claim(s) 20
The claim amendments fail to comply with 37 CFR 1.121 because the claim amendments fail to satisfy the requirement of: “Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application.” See MPEP 714 for more details.
Claim 20 is withdrawn, but the claim text has been omitted similar to that of a canceled claim. However, withdrawn claims still require the text of the claims to be present.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim(s) 19
The amendments are not in accordance with 37 CFR 1.121 because the claim(s) have a non-amended status but include markup to the claim language. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. See MPEP 714 for further details.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415